Citation Nr: 0937139	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-27 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date prior to March 25, 2005 
for the grant of service connection for residuals of prostate 
cancer.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1965 to September 1968.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2005 rating decision of the Phoenix, Arizona 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for residuals of prostate cancer, 
rated 10 percent, effective from March 25, 2005.  

The issue of entitlement to a rating in excess of 10 percent 
for residuals of prostate cancer is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if any action on his part is 
required.  


FINDING OF FACT

The first communication from the Veteran evidencing an intent 
to file a claim of service connection for residuals of 
prostate cancer was received on March 25, 2005.  


CONCLUSION OF LAW

An effective date prior to March 25, 2005 is not warranted 
for the award of service connection for the Veteran's 
residuals of prostate cancer.  38 U.S.C.A. §§ 5101, 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.400 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Since the August 2005 rating decision that is on appeal 
granted service connection for residuals of prostate cancer 
and an effective date for the award, statutory notice had 
served its purpose and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2003), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  An October 2005 letter provided notice on the 
"downstream" issue of the effective date of the award, and 
a May 2006 statement of the case (SOC) readjudicated the 
matter after the Veteran and his representative responded and 
further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Neither 
the Veteran nor his representative has alleged that notice in 
this matter was less than adequate.  See Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008) (holding that "where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").  

All evidence relevant to the Veteran's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The Veteran has not identified any other 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claim.  

B.	Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  This rule holds true in claims 
for service connection, except when such claim is received 
within one year after separation from service, in which case 
the effective date of the award is the day following 
separation from service.  38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be pain to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

In a statement received by VA on March 25, 2005, the Veteran 
claimed service connection for residuals of prostate cancer 
due to Agent Orange exposure.  

Scottsdale Healthcare private treatment records show that the 
Veteran's adenocarcinoma of the prostate was diagnosed on 
June 16, 2004, and that he underwent prostatectomy on June 
24, 2004.  While the Board acknowledges that the Veteran had 
prostate cancer and underwent surgery prior to his March 25, 
2005 claim, there is no provision in the law for awarding an 
earlier effective date on this premise.  VA is not required 
to anticipate any potential claim for a particular benefit 
where no intention to raise it was expressed.  See Brannon v. 
West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 
352 (1995).  The first time VA was made aware that the 
Veteran intended to file a claim seeking service connection 
for residuals of prostate cancer was on March 25, 2005, when 
such claim was received.  The Board notes the Veteran's 
contention that he called a VA toll-free number in 
approximately December 2004; however, there is no record of 
such communication.  

The Board notes that the applicability of 38 C.F.R. § 3.114 
in this matter has been raised.  The Veteran's award of 
service connection for prostate cancer was not made pursuant 
to liberalizing legislation/issue that took effect after a 
prior final denial of his claim; he had not previously filed 
a claim seeking service connection for prostate cancer (and 
prior to June 2004 was not shown to have such disease).  
Consequently, 38 C.F.R. § 3.114 does not apply in this 
matter.  See McCay v. Brown, 106 F.3d 1577, 1580 (Fed. Cir. 
1997).  

The Veteran's entitlement to service connection for prostate 
cancer arose on June 16, 2004, when that disease was 
diagnosed, and his claim seeking service connection for the 
disease was received by VA on March 25, 2005.  Based on these 
facts, governing law does not provide authority for an 
effective date for the grant of service connection prior to 
March 25, 2005.  Accordingly, the claim must be denied.  


ORDER

An effective date prior to March 25, 2005 for the grant of 
service connection for residuals of prostate cancer is 
denied.  


REMAND

The August 2005 rating decision on appeal granted service 
connection for residuals of prostate cancer, rated 10 
percent, effective March 25, 2005.  Correspondence from the 
Veteran received in November 2005, expresses disagreement 
with the amount of compensation he was awarded (he states he 
was advised that for 13 months he would receive an amount 
corresponding to a 100 percent rating), and is reasonably 
interpreted as a (timely) notice of disagreement with the 10 
percent rating.  The RO has not issued a SOC in the matter, 
and the Board is required to remand the matter for issuance 
of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  
This matter is not before the Board at this time, and will 
only be before the Board if the Veteran timely files a 
substantive appeal after a SOC is issued.  

[The Board notes that the 10 percent rating for the Veteran's 
postoperative prostate cancer was assigned  under 38 C.F.R. 
§ 4.115(b), Code 7527.  Prostate cancer by definition is a 
malignant neoplasm of the genitourinary system, and should be 
rated under Code 7528 (and note following).]   

Accordingly, the case is REMANDED for the following action:

The RO should review their determination 
regarding the rating assigned for the 
Veteran's postoperative prostate cancer, 
and issue an appropriate SOC in the matter 
of entitlement to an initial rating in 
excess of 10 percent for residuals of 
prostate cancer.  He should be advised of 
the time limit for perfecting his appeal, 
and afforded opportunity to do so.  If an 
increased initial rating remains denied, 
and the Veteran timely perfects an appeal 
in the matter, the case should then be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


